OFFICE      OF THE ATTORNEY     GENERAL    OF TEXAS
                                           AUSTIN

,Awc.-
.amm aDI-




            Eonorabla J . P. Bryan
            county vttonug
            ma zoria county
            aqlotoa,  Texee




                      wo haro Oard
            by you In your reoent 1
            a prrrum ml&   be prop
            iag 8rr*st* under a given                        . #‘aq u o te l p o r tio n
            of your letter:




                                                       ith him when
                                                        0r 0th8r people,
                                                    ad the prlscumr
                                                    0 140150 amI ran,
                                                 tlm offloer  not to



                                      of   th8 Penal   Cod. of   Texal),1935, reda

                       h.rA,  9erson aha11 wllnlllr OPRu8@ or
                 rssiat en ortioar in ex*auting or attrmptuag
                 to exeoute any lawful *drru%t for the arrerrt
                 of another PerlBOllIn a mh4owanor oam. or
                 In arrest&G    or attemtine    to a**8t  aai mc-
                 aon wit&out a warrant,     wlmro the law author-
                 har   or raauuiree tha erreat   to be m&U with-
                 out   tt WuTant   , ha shail~ be ruta    not ioar
          panorabl.J. 3. Bryaa, Pa&p 8



 aanq             t&an twenty-flve    nor maw than five hundred
--                dollars, and if    arm be web,  be f laed not
                  less than rlrtr
                                nor more than one thousand
    1.~           dollars.* (mId.roooriagours.)
                    The above statute oontalno two elau8e0, on. for-
          bidding aal perma to oppose or reOl8t an offioor  In exeout-
          lng or attempting to exeout. a lawful warrant for the arrest
          of *another perllon;"the oth.r make. it a mi.d.a..uorto
          wl3Xuay ogp000 or raslet an orrloer in arresting or attempt-
          ing    to arroet    *any peraon” without a rarrclnt where the law
          authoriaeo     or   requires  the arrest to be rade without a war-
          rant, aad t& latter phase applleo wh4re luoh arrest is either
          for a felony or ai4demanor. Se. 3ootloa 914, Branoh iau. P.
          c. p. 309.
                    Artiole 341 of tb8 Pens1 Cod0 doflaeo bpn ofienw    of
          the aoouoed resisting arrest bao.6 oa a lepl warrant, but
          the only peml provlaloa oonduaa5.ng  oae re.latfogarrest
          without warrant lo aontained in mttole 339, aupra.      mat a
          proseoutloawould lie in a proper oaoo uador ouch $.rtlolo
          3%. even when the ottlam lo oppo4.d or re8ist.d by the ea-
          awed ratbsr tlaa SOW wothar per8on* is dl.olooed by a oareful
          nadln(i of the oa.4. of k?oodward v. state, St3 Tax. cr. 8. 4lE,
          1M S. B. 371; liarteesv. Ytate, 8% Tax. Cr. R. 519, 109 S. W.
          OS4 and L.. v. Stat., 43 Tex. Cr. 8. 04, 74 S. Vs.88. The
          r&ht      OS the offloerto   make the   arrest xlthout rsrrant   pp(lot
          olearly appear and bo properly alleged in the lndiottmnt or
          lafommtloa and coaplalnt. &rl.ao v. State, oupra; Shaw v.
          State, 113 Tax. Cr. Ii.160, 18 3. &. (3d) 688.
                     In the 0.8. of Lo. v. State, oupra, the defendantwa.
          ohmgob with resisting   an ortfaer, tin iaato lkmwlq aeveral
          p4rtieo  h&d beon giambling,that the ofiiaer aneetod on. of
          th4a and 8tart.d to leave th. protines, hvlag proo4.d.d a
          short dletanao when hs deaided to mmroh hla prisoner.    Dafead-
          ant lntorosd.6on behalf of tE* prf4on.r, throwln$ the offlorr
          to th. sound and taking hi. pl.tol. The aovrt said tb arreet.
          wa. an illsgl on4 and also held th. ooaplalat and iniommtion
          d.r4ctlvo, but furttmr held the lvldeno. iasufficiont  oayimgt
                      "l * *   Ii tM.8 t.otfsP~ b4 tlw.,  it
                 show. that t'heprlooa4r having trouble tith
                 'mnlinooa bad already been placed uador arrest
                 in 40 tar as to oon~~lywith th4 0rri04r*0 rob-
                 quest, aad had aooomp*nled hla oonm di&snOo.
                 If there was aa arroot at all w&OP the Ofr-
                 oumtmmoe, lt ha4 been aaaompliahod.*
Honorable2. P. Brycan,Page 3


           iVhll4we have haroln dleoues4dthe offerme of
"realstingarrest*, under the authority of the Leo oase,
we do not thln& the ematwhile prisoner of pour orrlaer
ootid b4 suao444rullypro44outedrm suah orren44. Uador
pour stat4 of faote, it appara the arr44t h4d alreadr
been perfootrd,and tha proper prooedurofor the officer
to take would be to file 00.tboae aiding the prlaonor to
44oap4, under  the provlalons0r Article 330, Pen81 code.
The pertinent part of t&it statute reeds no follows:
               %hoever wllfull~ aids a prisoner to
          ercape froa the custody of an offiaer * * *
          while being detained in austody on an aeouoa-
          tlon for slndemanor, by doing an ast aaloulated
          to 4rr40t that obfeat, shall be fad not OX-
          oesding rive hundred dollara; and if lo aiiliag
          in the esoape he &all lPaka us4 of arms, he
          nhaU be fined not exoeedlngone thouaaad dol-            .
          lar4."
          In construing thfe statute the court of Crliiifnal
Ippealr in the oaae of kWmmn v. iX&te, 44 Tax. Cr. R. 463,
72 'j.vt.l&4, hae Bald:
               *A person is said to be *noawed of au
          off4ns4 frolgth4 tla4 that any *ariminalao-
          tlon* ahall have bean eoamenood a&ainot him.
          A legal arrest wlthout wartiant;a oomplalnt
          LO a 0agl4tratO; a WaXTMt lO@.ly   14OU4d;
          and indictsent,or an information,are all
          exeinpleoof ~aaoueatioal,aaa a person pro-
          coedeelagainat by either of tho44 Lo said to
          be * aoaueed’ “.

          The "eaoapo* effected by the pereon under arrest
~44 not 1x1it44i.ia violation or poeftlve law for which he
Gould bo ouaceesf ully proaeout4d. Veal 1. State, 36 Tax.
Cr.   R.    2E0,   lu)   S. W. 1731 17 Tar.   Jur.   38.

          Frm your otateawnt of the care it la not  alear
what,XSM~ wea used by the prisoner kn makiug eood his eaoape.
If the 11111fact4 develop the e8eential elomenta of an a48ault.
the proscautioncould wall be for aggravatedassault UrraW
the flret paragraph of xrtlole 1147, Penal Codo, whioh pro-
vides t&t an amault booome4 aggravated *when oomlttcrd UpOn
   0frlOer in th4 lawful dlsoharge 0r the dutir4 or hle or-
LzIl
floe. if it was imown or deolared to the offendor that the .,
Honorable J. P. Bryan, Pay   4


pertsonassaulted was an oftioer disehnFgingtinofficial
duty.-
            Trustfng the abors setlefnotorllyermmrs y0iU
inquiry,   *e   arta




                                  BY        n&ueln Boodell
                                                 A68i8tlUlt